DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 14-15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,923,008 to Brook (Brook).
Regarding claim 1, Brook discloses a fluid charging system comprising a charging nozzle (18) configured to supply a charging fluid (via line 26) and provided to be connected to a receptacle (37) provided in a subject (e.g. a vehicle being refueled, or fluid transfer between holding facilities, column 5 lines 63-67 and column 6, line 1); a cover member (44) configured to surround the charging nozzle (18) and the receptacle (37); and a fluid supply unit configured to supply an interior of the cover member with an anti- freezing fluid (nitrogen) configured to inhibit freezing between the charging nozzle and the receptacle (column 5, lines 52-56).
Regarding claim 8, Brook discloses wherein the charging nozzle (18) comprises: a nozzle body connected to the receptacle (37); and a gripping unit connected to the nozzle body and configured to be selectively constrained by a circumferential surface of the receptacle (via 54, 58, figure 4).
Regarding claim 14, Brook disclose the charging fluid comprises hydrogen (col. 6, line 9).
Regarding claim 15, Brook discloses wherein the anti-freezing fluid comprises air (column 2, lines 30-44).
Regarding claim 16, Brook discloses a fluid charging system comprising: a charging nozzle (18) configured to supply a charging fluid (via line 26)and connected to  a receptacle (37) provided in a subject (e.g. a vehicle being refueled, or fluid transfer between holding facilities, column 5 lines 63-67 and column 6, line 1); also and configured to be connected to the charging nozzle; a cover member (44) provided to surround the charging nozzle (18) and the receptacle (37); and a fluid supply unit configured to supply an interior of the cover member with an anti- freezing fluid (nitrogen) configured to inhibit freezing between the charging nozzle and the receptacle (column 5, lines 52-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook in view of U.S. Patent Application Publication No. 2018/0354778 (Rathbun).
Regarding claim 2, Brook discloses the system of claim 1 (see above) and further discloses an anti-freezing fluid supply part (not shown in Figs., but the supply part is the source of the nitrogen gas supplied to the nozzle).  Brook does not disclose a heating part to heat the anti-freezing fluid to a preset temperature.  Rathbun teaches anti-freezing fluid (air) and a heater (44) therefore, with the heater operatively connected to a controller (48; [0025]). It would have been obvious to a person having ordinary sill in the art before the time of the invention to modify Brook’s nozzle/receptacle warming melting fluid with a heater and controller as taught by Rathbun. One would have made such a modification because heating the melting fluid would increase the rate of evaporation of moisture that can accumulate on the nozzle/receptacle. Obviously, the temperature of the melting fluid can be preset via the controller or an onboard temperature controller ([0024], [0025]).
Regarding claim 3, the combination of Brook and Rathbun discloses wherein the fluid supply unit comprises a moisture removing part configured to remove moisture from the anti-freezing fluid to be supplied into the cover member from the anti-freezing fluid supply part (i.e. when the melting fluid is injected into the nozzle/receptacle/cover member, it exits leak paths (Brook; 33a, 33b) and in doing so, it removes moisture it encounters there-along.
Regarding claim 4, the combination of Brook and Rathbun disclose wherein the anti-freezing fluid supply part and the moisture removing part are integrated to each other and provided as an integrated module. That is, in order to perform the functions of supplying the anti-freezing fluid and removal of moisture would be encompassed by the combination.
Regarding claim 5, the combination of Brook and Rathbun discloses wherein the heating part (Rathbun, 48) and the moisture removing part (the melting fluid of the combination) are integrated to each other and provided as an integrated module. That is, the heating part (Rathbun, 48) and moisture removal part (the melting fluid of heated air) would be encompassed by the combination.
Regarding claim 6, Brook as modified by Rathbun discloses a control unit (Rathbun, 48) configured to selectively control at least one of a flow rate or a temperature of the anti-freezing fluid (heated air) to be supplied into the cover member (Rathbun, [0024], [0025]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brook as applied to claim 8 above and further in view of U.S. Patent Application Publication No. 2013/0327439 to Pitney (Pitney).
Regarding claim 9, Brook discloses the system of claim 8 (see above), but does not disclose a gripper rotatably connected to the nozzle body and an elastic member configured to elastically support a rotation of the gripper with respect to the nozzle body. Pitney teaches a gripper (174) rotatably connected to a nozzle body (102) and an elastic member (188) configured to elastically support a rotation of the gripper with respect to the nozzle body. That is, Pitney’s gripper rotates radially relative to the rotational axis of the nozzle (see, for example, figure 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified gripper disclosed by Brook to include the rotatable gripper and elastic member of Pitney. One of ordinary skill in the art would have been motivated to make this modification because this would allow the gripper to expand and contract when the nozzle is connected to the receptacle. This would result in a more secure connection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 8-21 of copending Application No. 17,199,042 (the ‘042 application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-16 are recited by claims 1, 3-5 and 8-21 of the ‘042 application.  Therefore, in making or using the invention of the ‘042 application, one of ordinary skill in the art would also make or use the invention of claims 1-16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        October 6, 2022